Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/17/2 has been entered.
Claims 1,7,22 and 23 are amended.  Claims 2,12-14 are cancelled.  Claims 1,3-11,15-23 are pending.
Claim Rejections - 35 USC § 112
Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The amendment to claim 23 is not fully supported by the original disclosure.  The claim recites “ then adding the first and second emulsifiers”.  This limitation is not fully supported.  Paragraphs 61-64 of the published application discloses the steps.  Paragraph 0065 discloses the plant sterol particles and water soluble emulsifier may be added to the water in oil emulsion of step c; but, there is no disclosure of adding the second emulsifier after combining the water phase and the fat phase.
Claim Rejections - 35 USC § 103
Claims 1,3-11, 15-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vulfson et al (WO00/41491) in view of Auweter et al. (US2006/0035871A1) and Van Den Berg ( 2006/0280855).
For claim 1, Vulfson et al disclose a spread comprising milk-derived solids or other proteins and plant sterols in an aqueous phase of an emulsified fat spread. For claim 4, the proteins can be milk powder, whey, buttermilk and casein. For claims 8,19  a suspension or slurry of plant sterols in water contains from about 10-30% sterol by weight.  For claim 4, the spread further comprises 1% emulsifier such as lecithin, polyglycerol esters .  For claims 6,17, the amount of fat can be to 40% fat.  The fat phases contains vegetable oils such as sunflower oil, soybean oil, rapeseed oil and other hardened fat such as butter fat. For claims 9,15,20,  example 33 on page 67 discloses spread made with a suspension of plant sterol in amount of 18% in a solution of 2% milk powder.  The suspension is them emulsified with 70parts mixture of sunflower oil (79%) and hydrogenated vegetable oil (21%). For claims 10, 21,emulsifiers are added in amount of .5% in the oil.  (see pages 12,13,23,30,49,50,52,53)
 Vulfson  discloses  protein such as milk powder, whey, buttermilk and casein which is a water soluble biopolymer emulsifier being a milk-derived protein.  The emulsifier such as lecithin is the second oil-soluble emulsifier.  
Vulfson et al do not disclose the particle size of the plant sterols as in claims 1,5,16, the specific amount of structuring fat and the molecular weight of the water-soluble emulsifier as in claim 1, the structuring fat comprising fat powder as in claim 7, the amount of structuring fat as in claim 18, the fat powder as in claims 22,23 and the sequence as in claim 23.
Auweter et al teach that phytosterol having particle sizes in the range of from .01-100 micrometer , preferably .01-10 micrometers, particularly preferably .01-2 micrometers and very 
Van Den Berg discloses a process for preparing edible dispersion such as spread in the form of  W/O emulsion.  Van Den Berg teaches to use powdered fat as the structuring fat.  Van Den Berg discloses the use of powdered fat requires less energy for the preparation and reduces the amount of saturated fatty acids in the hardstock.  The process also avoids deterioration of the emulsion.  Van Den Berg discloses the amount of structuring fat is used in amount of 1-20, preferably 4-12% based on total weight of dispersion. The fat powder after forming is stored at 5 degrees C.  ( see paragraphs 0009, 0014,0015,0018,0021,0029,0049,0081 and the examples.)
As shown in example 33, the spread disclosed in Vulfson et al contains 55.3% liquid oil, 14.7% structure fat, 9% plant sterol, .6 % of the milk powder and .35% of the oil soluble emulsifier such as lecithin.  Example 33 discloses that the aqueous suspension is mixed with 70 parts of a mixture comprising 79% oil and 21% hydrogenated oil.  If 70 parts is the fat phase and the remaining 30 parts is the aqueous suspension.  Vulfson also discloses on page 53 that the  spread can contain up to 40% fat which includes combination of liquid oil and hardened fat. As shown in Van Den Berg, the amount of structuring fat in spread can vary from 1-20%, preferably in amount of 4-12%.  Thus, it would have been obvious to one skilled in the art to vary the amounts of hardened fat depending on the consistency and the nutritional profile desired.  It would have been obvious to follow the guideline as shown in Van Den Berg.  It would have been obvious to use fat powder as the hardened fat as taught in Van Den Berg to obtain the advantages disclosed in Van Den Berg.   It would have been obvious to use plant sterol having small particle sizes as taught by Auweter et al to improve its dispersibility in the aqueous and fat phases of the spread product.  Since Vulfson et al disclose the same type of protein and milk powder as claimed, it is obvious the molecular weight is within the range claimed.  Since the amounts of the component disclosed in Vulfson can fall within the ranges claimed, it is obvious the ratio will also fall within the .
Response to Arguments
Applicant's arguments filed 8/17/21 have been fully considered but they are not persuasive. 
In the response, applicant argues the limitation of the amount of structuring fat.  Such argument was not found to be persuasive as set forth in the examiner’s answer and the Board decision.  Furthermore, new reference is added to address the amount of structuring fat and the limitations on fat powder .  The limitation of claim 23 is addressed in the rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bezemer discloses a process for the preparation of edible fat continuous food product comprising fat powder.
Tashiro disclose process for producing fat powder.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
September 10, 2021
/LIEN T TRAN/              Primary Examiner, Art Unit 1793